Citation Nr: 0026353	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured sesamoid bone of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in April 
1999, but was remanded to the RO in order to schedule a 
videoconference hearing.  The hearing was conducted in June 
1999, and the case was returned to the Board in August 1999.  
It was then remanded to the RO for further development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

The August 1999 remand noted that the veteran had raised the 
claims of entitlement to service connection for a right knee 
disability, a low back disability, and a psychiatric 
disability secondary to his service connected left foot 
disability.  These issues were referred to the RO for 
appropriate action.  A review of the record indicates that 
these issues have not been addressed.  Therefore, they are 
again referred to the RO for development and adjudication.  


FINDING OF FACT

The veteran's residuals of a fractured sesamoid bone of the 
left foot are productive of moderately severe disability.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no more, for 
the residuals of a fractured sesamoid bone of the left foot 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Code 
5284 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
The veteran contends that the 10 percent evaluation for his 
left foot disability is inadequate to reflect its current 
severity.  He argues that his symptoms include swelling and 
bruising, and believes that the pain is productive of at 
least severe impairment.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for the residuals of a fractured sesamoid bone of the left 
foot was established in a November 1991 rating decision.  A 
zero percent rating was assigned for that disability.  The 
evaluation was increased to the current 10 percent rating in 
a December 1996 rating decision promulgated during the course 
of the current appeal.  

The veteran's disability is evaluated under the rating code 
for other foot injuries.  A 30 percent evaluation is merited 
for a severe foot injury.  A 20 percent evaluation is 
warranted for a moderately severe foot injury.  A 10 percent 
evaluation is assigned for a moderate foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  This rating code does not 
contain provisions for a zero percent evaluation.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes private medical 
records dated August 1994.  These show that the veteran gave 
a history of sustaining a mid foot injury in the 1970s while 
in the military.  He also had been involved in numerous 
automobile accidents after service, and had sustained 
additional injuries.  He was undergoing psychiatric or 
psychological treatment off and on.  The veteran stated that 
his biggest problem was his left foot, which he believed was 
hurting him more and more.  On examination, there was a 
slightly deformed foot and mid foot with ridges along the 
tarsal joint lines.  The foot was moderately tender on 
palpation in this area.  An X-ray did not reveal any 
osteophytes that one would anticipate from the clinical 
examination.  There was some possible mid tarsal joint space 
narrowing.  The assessment advised the veteran to get 
orthotics for the left foot.  If the pain persisted over time 
and was completely disabling, then an arthrodesis of the mid 
foot was recommended.  

VA treatment records from August 1994 show that the veteran 
was seen for complaints of increasing discomfort of the left 
foot.  He was using medial arch supports.  An examination of 
the left foot revealed pes planus.  Some tenderness was 
revealed on examination.  An X-ray study showed pes planus, 
and some degenerative joint disease.  The assessment was 
painful left foot secondary to old fracture.  

The veteran was afforded a VA general medical examination in 
October 1994.  The history of the 1976 fracture of the left 
foot was noted.  The veteran continued to complain of pain 
when standing, which went through the ankle with a tingling 
sensation.  The impression was residual from fracture of the 
left foot.  An X-ray study of the left foot included an 
impression of a normal left foot with no signs of a new 
fracture or dislocation.  There was old fragmentation of the 
medial sesamoid at the distal end of the first metatarsal 
bone.  

VA treatment records dated from June 1995 to December 1995 
show that the veteran was seen for several complaints, 
including his left foot disability.  He complained of left 
foot pain.  An X-ray study conducted at this time revealed a 
hammertoe deformity of the 3rd and 4th digit of the left foot.  
The regional bones were intact, and the soft tissues were 
unremarkable.  The impression was no other associated 
abnormalities noted.  

The veteran was afforded a bone scan of the feet in June 1995 
by a private doctor.  There was no significant hyperemia in 
either foot.  There was evidence of bilateral synovitis.  
There was also evidence of increased uptake in the left 
second cuneiform-metatarsal joint, in the region of the right 
sesamoids, and the right first cuneiform-metatarsal joint.  

Private medical records from July 1995 show that the veteran 
was aware of pain across the dorsum medial aspect of his left 
foot, with occasional swelling.  On examination, there was 
two plus pedal pulse.  Posterior tibialis was present.  The 
sensory examination was grossly intact.  The veteran had full 
range of motion of all digits.  Dorsiflexion of the ankle was 
18 degrees, and plantar flexion was 55 degrees.  There was 
evidence of a pronated foot, as well as a significant drop of 
the arch of the left foot when compared to the right foot.  
The veteran had difficulty in maintaining good heel stance.  
Good extensor hallucis was noted, and the sensory examination 
was grossly intact.  The examiner stated that the foot 
demonstrated signs and symptoms consistent with degenerative 
changes of the first cuneiform, first metatarsal joint, as 
well as a pronated foot, probably secondary to attenuation of 
the posterior tibialis.  The veteran was presently wearing 
arches, which was probably the best conservative treatment.  

VA treatment records from September 1995 show that the 
veteran had a 20 year history of left foot pain, not related 
to weight bearing.  The pain was more localized in the toes 
and the medial aspect.  An examination revealed a deformity 
of the dorsal aspect of the left foot.  There was tenderness 
and pain from the dorsum of the foot to the toes.  There was 
no motor or sensory deficit.  He was noted to have a slightly 
flat foot.  He was advised to replace the worn sneakers with 
new shoes.  

An October 1995 letter from the veteran's private doctor 
notes that he had treated the veteran on many occasions 
between 1986 and 1995.  The diagnoses were adjustment 
disorder with depressed mood, psychogenic pain disorder, 
narcissistic personality disorder, and avoidant personality 
disorder.  He was intensely preoccupied with his physical 
problems.  

VA treatment records dated from January 1996 to September 
1996 are contained in the claims folder.  These indicate that 
the veteran continued to receive treatment for left foot 
pain.  

April 1996 VA treatment records show that the veteran was 
seen for complaints of chronic left foot pain.  On 
examination, perfusion was good.  The deep pedal pulses were 
two plus.  There were no signs of inflammation.  The 
impression was possible tibialis tendon impairment, with 
questionable bony changes of the navicular.

An April 1996 VA X-ray study of the left foot noted that the 
veteran had a history of chronic pain.  On examination, no 
fracture or dislocation was seen, and the joint mortise 
appeared intact.  There was a minimal marginal osteophyte 
formation at the anterior aspect of the lower end of the left 
tibia, and the dorsal aspect of the talus of the left foot, 
presumably due to degenerative changes.  

VA treatment records from April 1996 indicate that the 
veteran was treated at the podiatry department.  There was 
pain on palpation to the dorsal aspect of the foot at the 
talar neck.  There was numbness to the plantar aspect of the 
foot at the first metatarsal.  The arch was decreased.  The 
assessment was pes planus foot deformity, and pain.  

Private medical records from April 1996 show that the veteran 
has a long history of pain in the dorsal aspect of the left 
foot base of the first metatarsal between the first 
metatarsal cuneiform.  There was a large soft tissue mass as 
well as a bony deformity visible.  The veteran complained of 
pain, numbness, tingling, and paresthesia in the distribution 
of the dorsal sensory branch of the anterior tibial nerve, 
which was probably associated with compression from shoe wear 
with attendant large bony mass.  He complained of posterior 
pain behind the medial malleolus, pain across the middle 
portion of the arch of the foot on weight bearing, and pain 
up the back of the calf associated with muscle function in 
plantar flexion.  The examiner stated that he reviewed a film 
of the veteran's left foot taken in service at the time of 
his injury, which indicated a fracture of the first cuneiform 
bone on the left foot.  He opined that the veteran's clinical 
signs and symptoms of hyperostosis associated with a dorsal 
bunion in combination with post-traumatic arthritic change in 
the mid foot and pain described by the veteran as well as 
numbness over the top of the foot in the distribution of the 
anterior tibial nerve branch dorsal surface of the foot were 
consistent with the clinical complaints and physical findings 
associated with such a fracture.  It was noted that the 
veteran was currently being seen, evaluated, and managed for 
neuropsychiatric problems by the VA in combination with pain 
management for foot problems.  

A private magnetic resonance imaging (MRI) study conducted in 
May 1996 was normal.  

May 1996 VA medical records indicate that the veteran 
experienced left foot pain.  He had an abnormal gait, and was 
positive for a valgus deformity.  Other May 1996 records 
included an assessment of pes planus foot deformity on the 
left, and generalized pain of the left foot.  

Additional May 1996 VA treatment records show that the 
veteran was seen at the pain clinic.  He had a 20 year 
history of left foot pain.  His left foot pain had a chronic, 
severe pain evaluated by the veteran as seven on a scale to 
ten.  It was a sharp pain with burning, tingling, and 
numbness.  There was also some occasional swelling and color 
change in the ankle with activity.  On examination, the 
veteran was unable to walk comfortably.  He was also 
experiencing sleep disturbances.  

July 1996 VA treatment records show that the veteran was 
having pain on the outside of the left ankle and the arch of 
the left foot.  He continued to use pain medication 
periodically.  The veteran had received his orthotics a few 
days previously, and was still breaking them in.  He 
complained of some cramping in his foot.  He added that his 
foot still turned to the inside, and that the ankle still had 
pain.  The assessment included pes planus, left foot 
deformity, and generalized pain of the left foot and ankle.  

The veteran testified at a hearing at the RO before a hearing 
office in December 1996.  He stated that his left foot pain 
was located in the arch.  He indicated that the arch of his 
foot would often give first thing in the morning.  The 
veteran reported pain on standing, and said that he would use 
a seat in the shower to avoid the pain.  Running would also 
cause pain, and his foot would become black and blue.  He 
experienced a burning sensation at the top of his foot.  
Medication and orthotics were used to control the pain.  The 
veteran said that he had been told to stay off his feet, but 
he added that the foot would even hurt while sitting.  See 
Transcript.

The veteran was afforded a videoconference hearing before the 
undersigned member of the Board in June 1999.  He testified 
that he experienced constant pain in his foot, and that it 
did not depend on whether or not he was standing or sitting.  
He was unable to take the pain medication prescribed to him 
by the VA.  The pain medication given to him by his private 
doctor would reduce the pain, but not end it.  The veteran 
said that the pain was increased with physical activity.  
Sometimes the arch of his foot would give out, which would 
cause severe pain.  The foot pain interfered with his sleep.  
The veteran owned crutches and a cane, but did not usually 
need these devices.  See Transcript. 

The veteran underwent a VA examination of his left foot in 
December 1999.  He reported pain and decreased function ever 
since the injury to the dorsum of his left foot in service.  
The veteran was diagnosed as having had a fracture of the 
sesamoid, although the examiner was unable to state how the 
sesamoid could fracture with a dorsal injury of the foot.  
The diagnosis of an old cuneiform problem by a private doctor 
was noted.  Currently, the veteran's main problem was that 
the arch of his foot was collapsing.  He had pain and 
numbness in his foot, and was unable to run.  On examination, 
the examiner noted that the left foot appeared "to be spread 
when compared to the right foot."  There was swelling in the 
tarsometatarsal joints one through three.  The veteran was 
unable to toe stand on the left foot.  There was a positive 
Tinel in the left foot, and the dorsal sensory nerve.  The 
left foot had zero degrees of dorsiflexion, and 35 degrees of 
plantar flexion.  The right had 20 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  There were no sensory 
deficits, but there was paresthesia of the first and second 
toes.  The left foot also showed some widening of the ankle 
when compared to the right.  There was no callus formation.  
The arch of the left foot was relaxed when compared to the 
right.  There was pain on motion on plantar flexion, 
dorsiflexion, inversion, and eversion of the foot.  There was 
no fatigability, incoordination, or weakened motion.  There 
was a decrease in foot motion secondary to pain.  The 
examiner opined that the left foot disorder was moderate in 
degree, and that in certain cases it might stop the veteran 
from being employed for any activity that required excessive 
amounts of standing or walking.  He added that the veteran's 
objective complaints were compatible with his physical 
examination.  An X-ray study of the left foot conducted at 
this time revealed a spur formation in the dorsal aspect of 
the talus, and minor hammertoe deformity of the third through 
fifth toes, with no evidence of a recent bone injury.  

After careful review of the veteran's contentions as 
presented in his statements and hearings and of the medical 
evidence, the Board finds that entitlement to a 20 percent 
evaluation is warranted for his residuals of a fractured 
sesamoid bone of the left foot.  The veteran has testified 
that he experiences constant pain in his left foot.  The 
record indicates that he has received consistent treatment 
for left foot pain.  He has also complained of tingling in 
the foot.  The medical evidence indicates that the arch of 
the left foot has been reduced.  May 1996 records indicate 
that the veteran was unable to walk comfortably.  Some 
swelling was noted at the December 1999 VA examination, as 
well as pain in all movements of the foot.  The Board notes 
evidence of psychiatric treatment for disorders that include 
psychogenic pain disorder, and an intense preoccupation with 
his physical problems.  However, the April 1996 private 
examiner opined that the veteran's signs and symptoms, 
including arthritic changes, pain, and numbness, were 
consistent with the clinical complaints and physical findings 
associated with the type of fracture he had sustained.  The 
December 1999 VA examiner also opined that the veteran's 
objective complaints were compatible with his physical 
examination.  Therefore, the Board finds that the veteran's 
service connected residuals of a fractured sesamoid bone of 
the left foot are productive of moderately severe symptoms, 
which merit a 20 percent evaluation.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Diagnostic Code 5284.  

The Board has also considered entitlement to an evaluation in 
excess of 20 percent for the veteran's residuals of a 
fractured sesamoid bone of the left foot, but severe 
residuals are not demonstrated by the medical evidence.  
There are no sensory deficits of the foot, and the veteran 
does not require a cane or crutches to walk.  Although pain 
on motion and use has been demonstrated, there is no evidence 
of fatigability, incoordination, or weakened motion.  The 
December 1999 VA doctor who most recently examined the 
veteran's disability opined that it was moderate in degree.  
Therefore, the Board finds that severe residuals are not 
demonstrated, and the criteria for an evaluation in excess of 
20 percent have not been demonstrated.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Diagnostic Code 5284.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased evaluation of 20 percent for the residuals of a 
fractured sesamoid bone of the left foot is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


